internal_revenue_service number release date index number ------------------- --------------------------------------- ---------------------------- -------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no ---------- telephone number --------------------- refer reply to cc psi plr-116889-09 date date legend taxpayer ----------------------------------------------------------------------- ------------------------------ subsidiary b c d dear ------------------ ---------------------------------- ------ ------ -------- this is response to a request for rulings dated date submitted by your authorized representatives the ruling concerns the interplay of the rules in sec_199 of the internal_revenue_code as they relate to subchapter_t cooperatives taxpayer is a nonexempt agricultural_cooperative that processes b products on behalf of its c farm members taxpayer is a pooling marketing_cooperative and distributes the net_proceeds to the members through monthly pools and an annual patronage_dividend subsidiary is a wholly owned subsidiary of taxpayer and is also a nonexempt agricultural_cooperative taxpayer and subsidiary are both calendar_year taxpayers and file separate federal_income_tax returns subsidiary purchases b products such as d from taxpayer and sells them in the retail market subsidiary pays a negotiated price under a contract to taxpayer for its products inventories are computed under sec_471 and sec_263a of the code at the end of each year plr-116889-09 subsidiary computes its patronage source income and distributes a patronage_dividend to its parent taxpayer subsidiary does not operate as a pooling cooperative but rather as a non-pooling cooperative however its bylaws require that patronage losses be recouped from patronage income either through loss_carrybacks or carryforwards the board has the authority to determine the method to be used when losses occur both taxpayer and subsidiary are eligible to compute the sec_199 deduction based on their domestic_production activities taxpayer is eligible to compute its sec_199 deduction for patronage income purposes by adding back the monthly b check ie per-unit retain paid in money advances made on the monthly pools and the patronage_dividend subsidiary computes its sec_199 deduction for patronage income purposes by adding back the patronage_dividend but not the amount_paid to its parent taxpayer for the b products taxpayer represents that it and its subsidiary are members of the same expanded_affiliated_group taxpayer is a specified agricultural or horticultural cooperative because it is a cooperative to which part i of subchapter_t of the code applies and the cooperative has manufactured produced grown or extracted either directly or through attribution and marketed an agricultural product b supplied by the members the special attribution rule for marketing cooperatives under sec_199 applies to taxpayer and subsidiary the activities of the patrons as producers of b is attributed to taxpayer and subsidiary whether taxpayer and subsidiary actually does any processing of the b or not taxpayer and subsidiary have significant w-2_wages from their respective business operations if the various calculations were applied purely on a separate company basis taxpayer’s sec_199 deduction would however be limited to percent of its w-2_wages due to the significant amount of its separate company sec_199 deduction as determined before application of the w-2 wage limitation and subsidiary’s sec_199 deduction would not be limited by percent of its w-2_wages as its separate company sec_199 deduction as determined before application of the w-2 wage limitation disregarding the amount_paid directly for b products cooperatives are permitted to benefit from the sec_199 deduction under sec_199 of the code the sec_199 rules for cooperatives are intended to apply to any agricultural or horticultural cooperative that has qualified_production_activities_income whether the cooperative is a marketing_cooperative or a supply cooperative in addition the provision contains a special rule the cooperative attribution rule treating a marketing_cooperative as having manufactured produced grown or extracted mpge the product if its patrons manufactured produced grew or extracted the product sec_199 of the code allows a deduction equal to percent percent in the case of taxable years beginning in or and percent in the case of plr-116889-09 taxable years beginning in or of the lesser_of a the qualified_production_activities_income qpai of the taxpayer for the taxable_year or b taxable_income determined without regard to sec_199 for the taxable_year or in the case of an individual adjusted_gross_income sec_199 of the code limits the deduction for a taxable_year to percent of the w-2_wages paid_by the taxpayer during the calendar_year that ends in such taxable_year for this purpose sec_199 defines the term w-2_wages to mean the sum of the aggregate amounts the taxpayer is required under sec_6051 and to include on the forms w-2 wage and tax statement of the taxpayer's employees during the calendar_year ending during the taxpayer's taxable_year sec_199 allows a cooperative to deduct percent when fully phased in of the lesser_of its qpai or taxable_income determined without regard to sec_199 from gross_income and thus reduce otherwise taxable_income of the cooperative in order to determine a profit on which to compute the sec_199 benefit congress provided that certain distributions to patrons would not be taken into account and thus would be deemed to be the profit of the cooperative this provision was intended to give the cooperative a method of computing a benefit under the rules after computing the amount of the sec_199 deduction taking into account the limitation based on the applicable_percentage of taxable_income the cooperative must compare that amount to percent of the cooperative’s w-2_wages and the deduction is limited to the lower_of the two amounts sec_1_199-2 of the income_tax regulations provides guidance on the application of the w-2 wage limitation for taxpayers computing a sec_199 deduction the amount of the sec_199 deduction allowable is limited to percent of the w-2_wages of the taxpayer a taxpayer may take into account any wages paid_by another entity and reported by the other entity on forms w-2 provided that the wages were paid to employees of the taxpayer for employment by the taxpayer w-2_wages must be included in a return filed with the social_security administration on or before the 60th day after the due_date including extensions for such return w-2_wages includes only that are properly allocable to domestic_production_gross_receipts sec_1_199-6 provides that the w-2 wage limitation described in sec_1_199-2 shall be applied at the cooperative level whether or not the cooperative chooses to pass through some or all of the sec_199 deduction any sec_199 deduction that has been passed through by a cooperative to its patrons is not subject_to the w-2 wage limitation a second time at the patron level sec_1_199-7 prescribes the rules related to an expanded_affiliated_group eag all members of an eag are treated as a single corporation for purposes of sec_199 except as otherwise provided in the code and regulations each member plr-116889-09 of an eag is a separate taxpayer that computes its own taxable_income or loss qpai and w-2_wages sec_1_199-7 provides that the sec_199 deduction for an eag is determined by the eag aggregating each member’s taxable_income or loss qpai and w-2_wages under sec_1_199-7 once the eag sec_199 deduction is computed it is allocated among the members of the eag in proportion to each member’s qpai sec_1_199-7 defines an eag as an affiliated_group as defined in sec_1504 determined by substituting more than percent for at least percent each place it appears and without regard to sec_1504 and a corporation must also determine if it is a member of an eag on a daily basis as noted earlier taxpayer has represented that it and subsidiary are members of the same eag sec_1504 includes all corporations under the definition of affiliated groups except entities specifically excluded nonexempt cooperatives are not excluded from such definition furthermore nonexempt cooperatives have been affirmatively allowed to be included in consolidated_returns in accordance with sec_1504 this allows nonexempt cooperatives to be eligible for inclusion within the filing of consolidated federal tax returns and treated as members of an eag for purposes of the sec_199 deduction sec_1_199-6 provides that the cooperative may at its discretion pass through all some or none of the sec_199 deduction to its patrons the computation of the sec_199 deduction is the same whether the cooperative passes through all some or none of the sec_199 deduction to its patrons due to taxpayer’s sec_199 deduction being limited by the amount of its w-2_wages taxpayer wants to clarify the appropriate application of the w-2 wage limitation sec_1_199-6 states that the w-2 wage limitation is applied at the cooperative level whereas sec_1_199-7 treats members of the same eag as a single entity for computational purposes and w-2_wages are aggregated sec_1_199-7 applies to taxpayer as a member of an eag in applying sec_1_199-7 qpai taxable_income and w-2_wages are computed separately for each member of the eag such amounts are aggregated together for all members of the eag at which level the qpai taxable_income and w-2 wage limitations are applied to compute the eag’s sec_199 deduction the eag’s sec_199 deduction is allocated to each member based on its contribution to the eag’s qpai sec_1_199-6 requires the w-2 wage limitation to be applied at the cooperative level whether or not the cooperative chooses to pass through some or all of the sec_199 deduction this allows a cooperative to compute its sec_199 deduction based upon its activities and w-2_wages while preventing the cooperative from aggregating any w-2_wages of the individual patrons to modify the w-2 wage plr-116889-09 limitation amount sec_1_199-6 further provides that any sec_199 deduction that has been passed through by a cooperative to its patrons is not subject_to the w-2 wage limitation a second time at the patron level this prevents any further limitation of the sec_199 deduction calculated at the cooperative level by an individual patron who may or may not have any w-2_wages sec_1_199-6 prevents manipulation of the sec_199 deduction by precluding the cooperative from aggregating w-2_wages of the individual patrons and by restricting the application of the w-2 limitation a second time at the individual patron level sec_1_199-6 does not supersede the eag rules in sec_1_199-7 rather both rules apply thus cooperatives such as taxpayer and subsidiary aggregate their taxable_income qpai and w-2_wages wages of the cooperative employees not of the individual patrons compute their sec_199 deduction and apply the w-2 wage limitation to the eag sec_1_199-6 does not override the application of the eag rules in sec_1_199-7 based solely on the foregoing facts law and analysis we rule that taxpayer should apply the w-2 limitation in accordance with the eag rules in sec_1_199-7 specifically taxpayer should apply the w-2 limitation as if all members of eag were a single corporation and allocate the sec_199 deduction to the eag members in proportion to their contribution to the eag’s qpai this ruling is directed only to the taxpayer that requested it under sec_6110 of the code it may not be used or cited as precedent in accordance with a power_of_attorney filed with the request a copy of the ruling is being sent to your authorized representatives sincerely yours paul f handleman paul f handleman chief branch office of the associate chief_counsel passthroughs special industries
